UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) of the SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-53965 GRAHAM ALTERNATIVE INVESTMENT FUND I LLC BLENDED STRATEGIES PORTFOLIO (Exact name of registrant as specified in its charter) Delaware 20-4897069 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) c/o GRAHAM CAPITAL MANAGEMENT, L.P. 40 Highland Avenue Rowayton, CT06853 (Address of principal executive offices) (Zip Code) Paul Sedlack Graham Capital Management, L.P. 40 Highland Avenue Rowayton, CT06853 (203) 899-3400 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of the chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the Exchange Act). Yes oNo x As of July 1, 2013, 985,091.754 Units of the Blended Strategies Portfolio were outstanding. GRAHAM ALTERNATIVE INVESTMENT FUND I LLC BLENDED STRATEGIES PORTFOLIO FORM 10-Q INDEX Page Number PART I - Financial Information: Item 1. Financial Statements: Graham Alternative Investment Fund I LLC Blended Strategies Portfolio UnauditedStatements of Financial Condition at June 30, 2013 and December 31, 2012 1 Unaudited Statements of Operations for the three and six months ended June 30, 2013 and 2012 2 Unaudited Statements of Changes in Members’ Capital for the six months ended June 30, 2013 and 2012 3 Unaudited Statements of Cash Flows for the six months ended June 30, 2013 and 2012 4 Notes to Unaudited Financial Statements 5 Graham Alternative Investment Trading LLC Statements of Financial Condition at June 30, 2013 (unaudited) and December 31, 2012 (audited) 14 Condensed Schedules of Investments at June 30, 2013 (unaudited) and December 31, 2012 (audited) 15 Unaudited Statements of Operations and Managing Member Allocation for the three and six months ended June 30, 2013 and 2012 16 Unaudited Statements of Changes in Members’ Capital for the six months ended June, 2013 and 2012 17 Unaudited Statements of Cash Flows for the six monthsended June 30, 2013 and 2012 18 Notes to Unaudited Financial Statements 19 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 62 Item 3. Quantitative and Qualitative Disclosures about Market Risk 70 Item 4. Controls and Procedures 71 PART II - Other Information 72 Exhibits EX - 31.1 Certification EX - 31.2 Certification EX - 32.1 Certification Index PART I Item 1. Financial Statements Graham Alternative Investment Fund I LLC Blended Strategies Portfolio Unaudited Statements of Financial Condition June 30, 2013 December 31, 2012 Assets Investment in Graham Alternative Investment Trading LLC, at fair value $ $ Redemption receivable from Graham Alternative Investment Trading LLC Total assets $ $ Liabilities and members’ capital Liabilities: Accrued redemptions $ $ Total liabilities Members’ capital: Class 0 Units (740,418.695 and 1,241,639.087 units issued and outstanding at $121.13 and $114.88, respectively) Class 2 Units (243,523.525 and 279,471.807 units issued and outstanding at $94.28 and $90.29, respectively) Total members’ capital Total liabilities and members’ capital $ $ See accompanying notes. 1 Index Graham Alternative Investment Fund I LLC Blended Strategies Portfolio Unaudited Statements of Operations Three Months Ended June 30, Six Months Ended June 30, Net gain (loss) allocated from investment in Graham Alternative Investment Trading LLC: Net realized gain (loss) on investments $ $ ) $ $ Net decrease in unrealized appreciation on investments ) Brokerage commissions and fees ) - ) - Net gain (loss) allocated from investment in Graham Alternative Investment Trading LLC ) ) Net investment loss allocated from investment in Graham Alternative Investment Trading LLC: Investment income: Interest income Expenses: Brokerage fees - ­- Advisory fees Sponsor fees Professional fees and other Administrator’s fees - - Total expenses Net investment loss allocated from investment in Graham Alternative Investment Trading LLC ) Net (loss) income $ ) $ ) $ $ ) See accompanying notes. 2 Index Graham Alternative Investment Fund I LLC Blended Strategies Portfolio Unaudited Statements of Changes in Members’ Capital For the six months ended June 30, 2013 and 2012 Class 0 Units Class 2 Units Units Capital Units Capital Total Members’ Capital Members’ capital, December 31, 2011 $ $ $ Subscriptions Redemptions ) Net loss – ) – ) ) Members’ capital, June 30, 2012 $ $ $ Class 0 Units Class 2 Units Units Capital Units Capital Total Members’ Capital Members’ capital, December 31, 2012 $ $ $ Subscriptions Redemptions ) Net income – – Members’ capital, June 30, 2013 $ $ $ See accompanying notes. 3 Index Graham Alternative Investment Fund I LLC Blended Strategies Portfolio Unaudited Statements of Cash Flows Six Months Ended June 30, Cash flows provided by operating activities Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Net (income) loss allocated from investment in Graham Alternative Investment Trading LLC ) Proceeds from sale of investments in Graham Alternative Investment Trading LLC Investments in Graham Alternative Investment Trading LLC ) ) Net cash provided by operating activities Cash flows used in financing activities Subscriptions Redemptions ) ) Net cash used in financing activities ) ) Net change in cash and cash equivalents – – Cash and cash equivalents, beginning of period – – Cash and cash equivalents, end of period $
